Claims 1 and 4-10 are allowed over the prior art.  The following is an examiner’s statement of reasons for allowance:   The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a rocker arm swingably supported by an arm shaft and operating a valve by rotation of a cam, the rocker arm comprising: an arm body part including a bearing portion supported by the arm shaft, a cam-side arm portion extending from the bearing portion toward a first side, and a valve-side arm portion extending from the bearing portion toward a second side; an arch part extending over the bearing portion and connecting the cam-side arm portion and the valve-side arm portion; and a lightweight part disposed in a space defined between the arm body part and the arch part, the lightweight part having a reduced weight compared with a case where the space is filled with the same material at the same thickness as the arch part, wherein, when a straight line passing through a fulcrum of the rocker arm and being orthogonal to a first reference line is defined as a second reference line, the first reference line connecting a cam-side load application point and a valve-side load application point, wherein the lightweight part includes a cam-side lightweight part located on the cam-side load application point side with respect to the second reference line and a valve-side lightweight part located on the valve-side load application point side with respect to the second reference line, the valve-side lightweight part having a larger volume than the cam-side lightweight part, wherein the lightweight part comprises a plurality of rod members and at least one space part formed between adjacent rod members, the plurality of rod members being arranged at an interval in the space and connecting the arm body part and the arch part wherein the plurality of rod members include at least one cam-side rod member located on the cam-side load application point side with respect to the second reference line and at least one valve-side rod member located on the valve-side load application point side with respect to the second reference line, the at least one valve-side rod member having a lager cross-section than the at least one cam-side rod member, as required by claim 1.  Macor (U.S. Patent No. 6,237,551 B1), Edelmayer (U.S. P.G. Publication No. 2008/0229578 A1), and Aikawa (JP 2001055911 A) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, the plurality of rod 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 
CANADA) or 571-272-1000. 
/DANIEL D YABUT/Primary Examiner, Art Unit 3656